                 Case 20-10343-LSS              Doc 989       Filed 07/08/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              (Jointly Administered)
                          Debtors.
                                                              Ref. Docket Nos. 545, 702 & 751

    ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY OF
     COURTNEY KNIGHT AND STEPHEN KNIGHT, JOINTLY AS THE SURVIVING
    PARENTS OF E.J.K., A MINOR CHILD, AND STEPHEN KNIGHT, AS PERSONAL
                 REPRESENTATIVE OF THE ESTATE OF E.J.K.

         Upon the motion (the “Motion”) of Courtney Knight and Stephen Knight, jointly as the

surviving parents of E.J.K., a minor child, and Stephen Knight as Personal Representative of the

Estate of E.J.K. (collectively, the “Movants”) for entry of an order (this “Order”) granting relief

from the automatic stay; and considering any responses to the Motion and the record before the

Court; and after due deliberation and sufficient cause appearing therefore, it is hereby

         ORDERED that the Motion is GRANTED as set forth herein; and it is further

         ORDERED that:

         1.       The automatic stay of 11 U.S.C. § 362(a) shall be modified for the limited

purpose of permitting the Movants to liquidate their claim(s) through the commencement or

continuation of any pending litigation.

         2.       Movants shall not be entitled to enforce or seek payment on account of the

Movants’ claim(s), including against any insurers of the Debtors, absent further order of this

Court.

1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
               Case 20-10343-LSS          Doc 989     Filed 07/08/20    Page 2 of 2




       3.      Except for the limited purpose set forth in paragraph 1 above, the automatic stay

shall remain in effect for all purposes, without further Order, and without prejudice to Movants

to seek further relief from the automatic stay.

       4.      Except as otherwise expressly stated herein, nothing in this Order shall be deemed

to impair the Movants’ claim or construed to impact, impair, affect, determine, release, waive,

modify, limit, or expand: (i) the availability of insurance coverage with respect to Movants’

claims; (ii) the terms and conditions of any insurance policies; or (iii) any rights, remedies,

defenses to coverage, and other defenses of any insurance carrier under or for any insurance

policies (including the right of any insurance carrier to disclaim coverage), nor otherwise alter

any insurance carrier's existing indemnity payment obligations.

       5.      Nothing in this order prejudices the right of any party to move to reinstate the stay

or to seek additional relief from the stay.

       6.      The Parties are authorized to take all actions necessary to effectuate the relief

granted by this Order.

       7.      Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is deemed not

applicable.




                                                      LAURIE SELBER SILVERSTEIN
      Dated: July 8th, 2020                           UNITED STATES BANKRUPTCY JUDGE
      Wilmington, Delaware
                                                  2
